Case 8:19-cv-00886-DOC-JDE Document 43 Filed 08/29/19 Page 1 of 2 Page ID #:423



   1
   2
   3
   4
   5
                             UNITED STATES DISTRICT COURT
   6
                           CENTRAL DISTRICT OF CALIFORNIA
   7
   8
     BIRD-B-GONE, INC., a California               CASE NO. 8:19-cv-00886-DOC-JDE
   9 corporation,
                                                   Judge:       Hon. David O. Carter
  10                       Plaintiff,
                                                   Order      [42]
  11         v.
  12 FLOCK FREE BIRD CONTROL                       Complaint Filed: May 10, 2019
     SYSTEMS AND SERVICES, LLC, a                  Trial Date:      TBD
  13 New Jersey corporation; THOMAS
     KAPS, an individual; and PAUL
  14 ROSARIO, an individual; and DOES
     1 through 10,
  15
                       Defendants.
  16
  17
  18
             Before this Court is the Joint Stipulation for Dismissal of Entire Action filed
  19
       by Plaintiff BIRD-B-GONE, INC. (“Bird-B-Gone” or “Plaintiff”) and Defendants
  20
       FLOCK FREE BIRD CONTROL SYSTEMS AND SERVICES, LLC (“Flock
  21
       Free”), THOMAS KAPS, and PAUL ROSARIO (collectively “Defendants”), which
  22
       are collectively referred to as the “Parties” in the above case. Based on the
  23
       stipulation of the Parties, and good cause appearing, the parties’ joint stipulation is
  24
       APPROVED and SO ORDERED. Accordingly, IT IS HEREBY ORDERED,
  25
       ADJUDGED AND DECREED THAT:
  26
             1.     The Action is dismissed with Prejudice.
  27
  28
                                              -1-
                                          Order
Case 8:19-cv-00886-DOC-JDE Document 43 Filed 08/29/19 Page 2 of 2 Page ID #:424



   1
            2.    This Court shall retain jurisdiction over any disputes under the Parties’
   2
            Settlement Agreement.
   3
            3.    Each party is to bear its own costs and attorneys’ fees.
   4
   5
   6
       IT IS SO ORDERED.
   7
   8
       DATED: August 29, 2019
   9                                        HONORABLE DAVID CARTER
                                            UNITED STATES DISTRICT JUDGE
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -2-
                                       Order
